Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6, 9-17 and 20 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 2/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/10/2020 is fully withdrawn. Among 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Judson K. Champlin (Reg. # 34,797) on 17 May 2021.
The application has been amended as follows: 

	transforming a first image according to a transformation rule to obtain two or more second images for the first image, wherein the transformation rule comprises at least one of spatial domain transformation, value domain transformation, and time domain transformation, wherein different transformation rules are used to obtain the two or more second images, the first image comprises a medical image, and transforming the first image according to the transformation rule comprises performing transformation without changing pathological properties of the medical image;
	obtaining feature maps of each of the second images by performing feature extraction on the two or more second images using a first machine learning unit selected from a group of first machine learning units corresponding to the transformation rule; and
	inputting the feature maps of each of the second images to a second machine learning unit to obtain a processing result of the first image,
wherein the spatial domain transformation is selected from a group consisting of rotation, flipping, translation, stretching, twisting, deforming, and scaling of an image, the value domain transformation is selected from a grouping consisting of image filtering, image segmentation, image occlusion, image compression, chroma mapping, colorization, and graying, and the time domain transformation is selected from a group consisting of autocorrelation function transformation, and cross-correlation function transformation.
10. 	(Currently Amended) The method according to claim 1, further comprising: training the first machine learning unit using a first sample image to generate parameters of the first machine learning unit, 
wherein the first sample image comprises at least part of the two or more second images.
11. 	(Currently Amended) The method according to claim 1, further comprising: training the second machine learning unit using a second sample image to generate parameters of the second machine 
12. 	(Currently Amended) An image processing device, comprising:
	one or more processors;
	one or more memories connected to the one or more processors and having instructions stored thereon which, when executed on the one or more processors, cause the one or more processors to be configured to:
		transform a first image according to a transformation rule to obtain two or more second images for the first image, the transformation rule comprises at least one of spatial domain transformation, value domain transformation, or time domain transformation, different transformation rules are used to obtain the two or more second images, the first image comprises a medical image, and transforming the first image according to the transformation rule comprises performing transformation without changing pathological properties of the medical image;
		obtain feature maps of each of the second images by performing feature extraction on the second images using a first machine learning unit selected from a group of first machine learning units corresponding to the transformation rule; and
		input the feature maps of each of the second images to a second machine learning unit to obtain a processing result of the first image,
wherein the spatial domain transformation is selected from a group consisting of rotation, flipping, translation, stretching, twisting, deforming, and scaling of an image, the value domain transformation is selected from a grouping consisting of image filtering, image segmentation, image occlusion, image compression, chroma mapping, colorization, and graying, and the time domain transformation is selected from a group consisting of autocorrelation function transformation, and cross-correlation function transformation.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the closest prior art Wang et al. (US 2020/0082165) does not disclose or reasonably suggest “transforming a first image according to a transformation rule to obtain two or more second images for the first image, wherein different transformation rules are used to obtain the two or more second images, the first image comprises a medical image, and transforming the first image according to the transformation rule comprises performing transformation without changing pathological properties of the medical image; and obtaining feature maps of each of the second images by performing feature extraction on the two or more second images using a first machine learning unit selected from a group of first machine learning units corresponding to the transformation rule” recited in claims 1 and 12 with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-6, 9-17 and 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/Primary Examiner, Art Unit 2665